DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, at line 14, recites “the layer to patterned” and is not clear.  It is not clear as to what “the layer” is referring to, and it is not clear if “the layer” is positioned over a pattern or if “the layer” is being compared to an existing pattern?  If so, what is the pattern that is being referred to?
Claim 1, at line 14 recites “with the photoresist as a mask”.  It is not clear what “photoresist” is being referred to?  The instant claimed recites photoresist layer, and recites component of the “photoresist”.  The claim does not make clear if the “photoresist” is a layer or if the “photoresist” is a mask.
Claim 8, at line 4 recites “a second one of the first gaseous precursor” and is not clear as to which gas is the “first one”.
Claim 8, at line 9, recites “etching an underlying layer through the photoresist” and is not clear.  The instant claim recites the depositing of a photoresist on the substrate.  It is not clear as to what layer is being referred to as “underlying layer”. There is insufficient antecedent basis for this limitation in the claim.
Claim 15, at line 3, recites “flowing a plasma into the deposition chamber”, however, claim 17 recites that the flowing the plasma includes flowing a plasma precursor into a remote plasma block, and render the claims indefinite.  It is not clear what the “remote plasma block” refers to, and it is not clear if the plasma and plasma precursor are flown into the deposition chamber or the remote plasma block.  Correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20, of U.S. Patent No. 9,341,945 (hereinafter referred to as Lin ‘945). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20, of U.S. Patent No. 9,341,945 fully encompasses claims 1-20 of the instant application.
Claims 1-20, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20, of U.S. Patent No. 10,761,427 (hereinafter referred to as Lin ‘427). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20, of U.S. Patent No. 10,761,427 fully encompasses claims 1-20 of the instant application, and in light of the specification teaches the same claimed process of depositing the photoresist on the substrate surface.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        September 3, 2022.